Citation Nr: 0317191	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  99-18 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-
at-Law


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The appellant had active duty for training from October 5, 
1979, to October 22, 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The Board denied the appellant's claim in August 2001.  The 
appellant appealed the Board's decision, and in December 2002 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) granted a joint motion to remand 
the case and vacated the Board's August 2001 decision.  


REMAND

During the pendency of the appellant's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the appellant's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The appellant contends that VA did not fulfill its duty to 
assist her in developing her claim.  Specifically, she has 
indicated through her attorney that although she identified 
various sources of treatment for her bilateral ankle 
disability, VA did not attempt to obtain records from two 
identified sources.  The record reveals that the appellant 
identified Dr. Noel Barnett and the University of Maryland 
Hospital as sources of treatment for her claimed disability.  
However, there is no evidence that the RO made an attempt to 
obtain such records.

The Board also notes that in May 2003 the appellant's 
attorney submitted an opinion from Craig N. Bash, M.D., 
regarding the etiology of the appellant's bilateral ankle 
disability.  While Dr. Bash's report indicates that he 
reviewed various medical records in reaching his opinion, it 
is not clear that this opinion was based on a review of all 
pertinent records.  In particular, the outstanding records 
referenced above presumably were not reviewed by Dr. Bash.  
Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Thus, the appellant 
should be afforded a current VA examination, and the claims 
folder should be made available to the examining physician in 
conjunction with the examination.

In light of these circumstances, the case is REMANDED to the 
RO for the following:  

1.  The RO should issue the appellant a 
VCAA notice letter with regard to her 
claim of entitlement to service 
connection for bilateral ankle 
disability.  The information requested of 
the appellant should include identifying 
information regarding claimed treatment 
for her bilateral ankle disability at the 
University of Maryland Hospital, to 
include the dates of treatment and names 
of treatment providers.  The RO must also 
inform the appellant that any evidence 
and information submitted or identified 
in response to the letter must be 
received by the RO within one year of the 
date of the RO's VCAA notice letter.

2.  When the requested information and 
any necessary authorization have been 
received, the RO should attempt to obtain 
all pertinent records from the University 
of Maryland Hospital, and from Noel 
Barnett, PTM, Executive Park West, 3100 
Timanus Lane, Suite 108, Baltimore, MD 
21244, as well as any other pertinent 
records identified but not provided by 
the appellant.

3.  If the RO is unsuccessful in 
obtaining any records identified by the 
appellant, it should so inform the 
appellant and her representative, and 
request them to provide a copy of such 
records.

4.  Upon completion of the above-directed 
development, the RO should arrange for 
the appellant to undergo a VA orthopedic 
examination to determine the nature, 
extent and etiology of the appellant's 
claimed bilateral ankle disability.  The 
appellant should be properly notified of 
the date, time, and place of the 
examination in writing.  The appellant's  
claims file, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that a 
review of the claims file was made.

A complete history pertaining to the 
appellant's claimed bilateral ankle 
disability should be elicited.  The 
examiner should identify all currently 
existing disorders of the appellant's 
ankles.

Based on the review of the claims folder, 
to include the May 2003 statement from 
Dr. Craig N. Bash, and the examination 
results, the examiner should provide an 
opinion with respect to each currently 
present ankle disorder as to whether it 
is at least as likely as not that the 
disorder originated during the 
appellant's active duty for training, 
chronically increased in severity as a 
result of such service or is otherwise 
etiologically related to the appellant's 
active duty for training, to include 
whether the post-service ankle fracture 
is etiologically related to a disorder 
acquired or chronically worsened during 
the period of active duty for training.  

The complete rationale for all opinions 
provided must be clearly set forth in the 
examination report.  If the examiner 
disagrees with the opinion of Dr. Bash, 
the examiner should explain why. 

5.  The RO should also undertake any 
other development required to comply with 
the VCAA and the implementing 
regulations.

6.  The RO should then readjudicate the 
appellant's claim in light of the 
evidence received since the supplemental 
statement of the case issued in April 
2001.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the appellant and her 
representative an appropriate opportunity 
to respond.
 
Thereafter, the case should be returned to the Board for 
further appellate action.  The appellant need take no action 
until she is otherwise notified by the RO.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




